Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 05/09/2022. Claims 1-7 and 9-17 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003-170709 A, with English Machine Translation in a Previous Office Action) in view of Matsushita (US 2015/0041034 A1).
Regarding claim 1, Toomatsu teaches a pneumatic tire (Para. [0026]) comprising two or more circumferential main grooves (Fig. 1, Ref. Num. 8) disposed in a region on a vehicle width direction inner side (Fig. 1, Half of tire marked I) of a tire equatorial plane (Fig. 1, Ref. Num. C) and extending in a tire circumferential direction and three or more land portions (Fig. 1, the five total land areas defined by the four main grooves) defined and formed by the two or more circumferential main grooves (Fig. 1, Ref. Num. 8). The main grooves are defined in Toomatsu as main grooves in contrast to the circumferential narrow grooves, 1 and 1a, therefore, they are the grooves on which it will be required for a wear indicator to be provided as specified by JATMA. The land portions comprise a first land portion of the three or more land portions located innermost in the vehicle width direction being defined as an inner shoulder land portion (Fig. 1, Land portion on far right of tire; the half marked I), a second land portion of the three or more land portions located on the tire equatorial plane being defined as a center land portion (Fig. 1, Land portion with the center line running through it defined by main grooves (8) on both sides), one or more land portions of the three or more land portions located between the inner shoulder land portion and the center land portion being defined as an one or more inner second land portions (Fig. 1, the intermediate land potion on tire side I between the shoulder and center land portion). 
Toomatsu also teaches that the inner shoulder land portion comprising a shoulder lug groove (Fig. 1, Ref. Num. 9; lug groove located in the inner shoulder land portion) extending in a tire lateral direction, that the one or more inner second land portions comprising a through lug groove (Fig. 1, Ref. Num. 9; lug groove in the inner second land portion) extending through the inner second land portion in the tire lateral direction, that the center land portion comprising a single circumferential narrow groove (Fig. 1, Ref. Num. 1a) extending in the tire circumferential direction and a center lug groove (Fig. 1, Ref. Num. 9; lug groove in the center land portion that opens from the main groove and terminates in the circumferential narrow groove) that opens at one end portion to an edge portion of the center land portion on the vehicle width direction inner side and terminates at another end portion, communicating with the circumferential narrow groove and that the shoulder lug groove, the through lug groove, and the center lug groove forming a single communication lug groove extending continuously from a tire ground contact edge toward the tire equatorial plane (Fig. 1, Ref. Num. 9). Even though Toomatsu does not teach a mounting direction indicator portion on the tire, it would have been obvious to add one since it is common and conventional to include indicators on asymmetric tires; for example, see paragraph [0027] of Matsushita. The addition of the indicator would have the added benefit of indicating the proper mounting to a user.
Finally, Toomatsu teaches that the innermost main groove on the tire outboard side is located in a range of 20% to 40% (Para. [0027]) of the tread width from the tire equatorial plane and the outermost main groove on the tire inboard side is located in a range of 5% to 20% (Para. [0027]) of a tread with from the tire equatorial plane. These two main grooves define the center land portion. Toomatsu also teaches that the circumferential narrow groove (Fig. 1, Ref. Num. 1a) is located in a range of 1% to 10% (Para. [0027]) of the tread width from the tire equatorial plane towards the inboard side. These numbers can be used to find the ratio of Ds/W2, for instance when the main grooves are located at 20% and 5%, the center land area covers 25% of the tread width. When the circumferential narrow groove is then located at 1% of the tread width from the center line, the ratio of Ds/W2 will be 0.16. Finding the limits of the range, you get that the ratio of Ds/W2 is between 0.08 and 0.475. Toomatsu does not expressly disclose a value of 0.25 to 0.45; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Ds/W2 within the claimed range since Toomatsu discloses the relationship Ds/W2 as between 0.08 and 0.475 (derived from numbers in Para. [0027]), said range overlapping the claimed range.
	Regarding claim 2, Toomatsu teaches that the plurality of through lug grooves are arranged in the tire circumferential direction with a predetermined pitch length P (Fig. 1, Ref. Num. 9; the lug grooves have a constant distance in between them) and the through lug groove and the shoulder lug groove are lined up (Fig. 1, Ref. Num. 9) therefore the offset between them is going to be substantially 0. While Toomatsu doesn’t explicitly say that the ratio of the offset distance to the pitch length is less than 0.20, It would have been obvious to one of ordinary skill in the art before the effective filing date to set the ratio in the claimed range since figure 1 clearly shows that the grooves are arranged such that their intersections with the centerline would substantially coincide. 
Regarding claim 6, Toomatsu teaches that the communication lug groove (Fig. 1, Ref. Num. 9) has an arc shape with an inclination angle with respect to the tire circumferential direction that increases from the tire equatorial plane (Fig. 1, Ref. Num. C) towards the tire ground contact edge.
Regarding claim 7, Toomatsu teaches that the circumferential narrow groove (Fig. 1, Ref. Num. 1a) of the center land portion is disposed offset on the vehicle width direction inner side (Fig. 1, Ref. Num. I) with respect to the tire equatorial plane (Fig. 1, Ref. Num. C).
Regarding claim 14, Toomatsu teaches that the region of the center land portion from the circumferential narrow groove (Fig. 1, Ref. Num. 1a) to the main groove on the tire outside (Fig. 1, Ref. Num. 8, O) comprises a round contact surface without a groove or sipe.
Regarding claim 15, Toomatsu teaches that the groove area ratio on the outer side of the tire is 70% to 90% of the groove area ratio on the inside of the tire (Para. [0022]). This groove area ratio difference will cause overlap with the range of G_in – G_out required by the instant claims. For example, if the groove area ratio of the tire inside is 1, the relationship of G_in – Gout will be between 0.10 and 0.30, when the groove area ratio of the tire inside 0.75, the relationship of G_in – Gout will be between 0.075 and 0.225, when the groove area ratio of the tire inside 0.50, the relationship of G_in – Gout will be between 0.05 and 0.15, and when the groove area ratio of the tire inside 0.25, the relationship of G_in – Gout will be between 0.025 and 0.075. Toomatsu does not expressly disclose a value of 0.03 to 0.10; however, it would have been obvious to a person of ordinary skill in the art to configure G_in – G_out within the claimed range since Toomatsu discloses the groove area ratio on the outside of the tire as a percent of the groove area ratio on the inside of the tire as between 70% and 90% (Para. [0022]), said range creating overlap with the claimed range.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Kanematsu (US 2017/0050470 A1).
Regarding claim 3, Toomatsu teaches that one inner second land portion is provided (Fig. 1) and while Toomatsu doesn’t explicitly teach that the angle of a line PR, based on figure 1, the angle of a line between the ground contact edge and the intersection point of the circumferential narrow groove and the communication lug groove is clearly illustrated as about 65° with respect to the tire circumferential direction. 
In an analogous art, Kanematsu teaches a tire with a communication lug groove (Fig. 1, Ref. Num. 11, 27, 41) on the inside of the tire (Fig. 1, Ref. Num. Si). Kanematsu teaches that the angle of the groove at the tire tread edge (Fig. 1, Ref. Num. α4f) is 60° to 90° to the tire circumferential direction (Para. [0173]) and the angle of the groove at the center of the tread (Fig. 1, Ref. Num. α4a, α4b) is 30° to 50° to the tire circumferential direction (Para. [0081]). This would make the average angle between those two points as about 45° and 70°, which should be approximately the angle of line PR for this tread. While neither Toomatsu nor Kanematsu explicitly teach an angle of line PR between 50° and 75°, It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle within that range since figure 1 of Toomatsu clearly illustrates the angle as about 65° and Kanematsu teaches configuring curved lateral grooves with angle of 60° to 90° at the tread edge and angle of 30° to 50° at the tread center, thus suggesting a connecting line having angle that is the average of points within the two ranges since the line connects two points along a curve, this angle overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu with Kanematsu in order to set the angle at the center of the communication groove to be 30° to 50° to the tire circumferential direction and the angle at the tread edge to be 60° to 90° to the tire circumferential direction. This modification will allow a sufficient edge component to be obtained (Para. [0081]) and can help guide water on the road surface towards the main grooves (Para. [0171]).
Regarding claim 4, Toomatsu doesn’t explicitly teach that the angle of a line QR; however, based on figure 1, the angle of a line between the center line of the inner second land portion and the intersection point of the circumferential narrow groove and the communication lug groove is clearly illustrated to be about 45° with respect to the tire circumferential direction. 
In an analogous art, Kanematsu teaches a tire with a communication lug groove (Fig. 1, Ref. Num. 11, 27, 41) on the inside of the tire (Fig. 1, Ref. Num. Si). Kanematsu teaches that the angle of the groove at the center line of the inner second land portion (Fig. 1, Ref. Num. α4c) is 50° to 80° to the tire circumferential direction (Para. [0110]) and the angle of the groove at the center of the tread (Fig. 1, Ref. Num. α4a, α4b) is 30° to 50° to the tire circumferential direction (Para. [0081]). This would make the average angle between those two points about 0° and 65°, which should be approximately the angle of line QR for this tread. While neither Toomatsu nor Kanematsu explicitly teach an angle of line QR between 35° and 60°, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the angle within that range since figure 1 of Toomatsu clearly illustrates the angle as about 45° and Kanematsu teaches configuring curved lateral grooves with angle of 50° to 80° at the center line of the inner second land portion and angle of 30° to 50° at the tread center, thus suggesting a connecting line having angle that is the average of points within the two ranges since the line connects two points along a curve, this angle overlapping the claimed range. Toomatsu in view of Kanematsu would then also suggest that ϕ1 is greater than ϕ2 (Kanematsu, Fig. 1, Ref. Num. α4a, α4b, α4c, α4f; Para. [0081], [0110], [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu with Kanematsu in order to set the angle at the of the communication groove at the center line of the inner second land portion to be 30° to 50° to the tire circumferential direction and the angle at the tread edge to be 60° to 90° to the tire circumferential direction. This modification will help guide water on the road surface towards the main grooves (Para. [0109], [0171]).
Regarding claim 5, Toomatsu teaches that the intersection point Q is located between the intersection point P and the intersection point R in the tire circumferential direction (See annotated figure 1 below).

    PNG
    media_image1.png
    381
    492
    media_image1.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Yoshimura (US 2017/02010175 A1).
Regarding claim 9, Toomatsu in view of Matsushita does not teach the width of the through lug groove or the main groove.
In an analogous art, Yoshimura teaches the width of a lug groove (Fig. 1, W2c) in an intermediate land area as 1.5% to 4% of the tread width (Para. [0128], [0236]) and the that the width of the circumferential main grooves (Fig. 1, Ref. Num. W1a, W1b, W1c, W1d) is 3% to 8% of the tread width (Para. [0079]). Using these ranges, you will find that W2c/W1b, the equivalent of Wg1/Wm2, is between 0.225 and 1.25. Yoshimura does not expressly disclose a value of 0.10 to 0.40; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Wg1/Wm2 within the claimed range since Yoshimura discloses the relationship W2c/W1b as between 0.225 and 1.25, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the through lug groove have a width of 1.5% to 4% of the tread width and the main groove have a width of 3% to 8% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will help improve snow performance (Para. [0235], [0236]).
Regarding claim 10, Toomatsu in view of Matsushita does not teach the width of the circumferential narrow groove or the main groove.
In an analogous art, Yoshimura teaches the width of a circumferential narrow groove (Fig. 1, W1e) in the center land area as 0.5% to 1% of the tread width (Para. [0083]) and the that the width of the circumferential main grooves (Fig. 1, Ref. Num. W1a, W1b, W1c, W1d) is 3% to 8% of the tread width (Para. [0079]). Using these ranges, you will find that W1e/W1b, the equivalent of Ws/Wm2, is between 0.0625 and 0.33. Yoshimura does not expressly disclose a value of 0.20 to 0.50; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Ws/Wm2 within the claimed range since Yoshimura discloses the relationship W1e/W1b as between 0.0625 and 0.33, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the circumferential narrow groove have a width of 0.5% to 1% of the tread width and the main groove have a width of 3% to 8% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will decrease rigidity in the center land section to maintain running performance on dry roads (Para. [0083], [0083]).
Regarding claim 11, Toomatsu in view of Matsushita does not teach the depth of the through lug groove or the main groove.
In an analogous art, Yoshimura teaches the depth of a lug groove (Fig. 2, D2c) in an intermediate land area as 2% to 4% of the tread width (Para. [0128], [0236]) and the that the depth of the circumferential main grooves (Fig. 2, Ref. Num. D1a, D1b, D1c, D1d) is 3% to 7% of the tread width (Para. [0079]). Using these ranges, you will find that D2c/D1b, the equivalent of Hg1/Hm, is between 0.225 and 1.33. Yoshimura does not expressly disclose a value of 0.60 to 0.90; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Hg1/Hm within the claimed range since Yoshimura discloses the relationship D2c/D1b as between 0.225 and 1.33, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the through lug groove have a width of 2% to 4% of the tread width and the main groove have a width of 3% to 7% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will help improve snow performance (Para. [0235], [0236]).
Regarding claim 12, Toomatsu in view of Matsushita does not teach the depth of the circumferential narrow groove or the main groove.
In an analogous art, Yoshimura teaches the depth of a circumferential narrow groove (Fig. 2, D1e) in the center land area as 1% to 2% of the tread width (Para. [0083]) and the that the depth of the circumferential main grooves (Fig. 2, Ref. Num. D1a, D1b, D1c, D1d) is 3% to 7% of the tread width (Para. [0079]). Using these ranges, you will find that D1e/D1b, the equivalent of Hs/Hm, is between 0.14 and 0.67. Yoshimura does not expressly disclose a value of 0.60 to 0.90; however, it would have been obvious to a person of ordinary skill in the art to configure the relationship Hs/Hm within the claimed range since Yoshimura discloses the relationship D1e/D1b as between 0.14 and 0.67, said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu in view of Matsushita with Yoshimura in order to make the circumferential narrow groove have a depth of 1% to 2% of the tread width and the main groove have a depth of 3% to 7% of the tread width. This modification will help the circumferential grooves guide water in the circumferential direction (Para. [0075]) and will decrease rigidity in the center land section to maintain running performance on dry roads (Para. [0083], [0083]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) as applied to claim 1 above, and further in view of Vekselman (US 5,318,085).
Regarding claim 13, Toomatsu in view of Matsushita does not teach that positions in the tire circumferential direction of the center points M, N are located between the intersection points S, T.
In an analogous art, Vekselman teaches a tire where the lateral grooves are offset in the tire circumferential direction from lateral grooves in adjacent land areas (Fig. 2, Ref. Num. 47a; Col. 4, Lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu and Matsushita with Vekselman in order to offset the lateral grooves in adjacent land areas. This modification will reduce the noise of the tire tread on the road (Vekselman; Col. 4, Lines 49-51). When the shoulder lug groove of Toomatsu is offset to be forward in the tire circumferential direction as shown in Vekselman, the points M and N will be located between the intersection points S and T, as shown in the example below. 

    PNG
    media_image2.png
    483
    241
    media_image2.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) and Imakita et al. (US 2011/0088821 A1).
Regarding claim 16, Toomatsu teaches a pneumatic tire (Para. [0026]) comprising two or more circumferential main grooves (Fig. 1, Ref. Num. 8) disposed in a region on a vehicle width direction inner side (Fig. 1, Half of tire marked I) of a tire equatorial plane (Fig. 1, Ref. Num. C) and extending in a tire circumferential direction and three or more land portions (Fig. 1, the five total land areas defined by the four main grooves) defined and formed by the two or more circumferential main grooves (Fig. 1, Ref. Num. 8). The main grooves are defined in Toomatsu as main grooves in contrast to the circumferential narrow grooves, 1 and 1a, therefore, they are the grooves on which it will be required for a wear indicator to be provided as specified by JATMA. The land portions comprise a first land portion of the three or more land portions located innermost in the vehicle width direction being defined as an inner shoulder land portion (Fig. 1, Land portion on far right of tire; the half marked I), a second land portion of the three or more land portions located on the tire equatorial plane being defined as a center land portion (Fig. 1, Land portion with the center line running through it defined by main grooves (8) on both sides), one or more land portions of the three or more land portions located between the inner shoulder land portion and the center land portion being defined as an one or more inner second land portions (Fig. 1, the intermediate land potion on tire side I between the shoulder and center land portion). 
Toomatsu also teaches that the inner shoulder land portion comprising a shoulder lug groove (Fig. 1, Ref. Num. 9; lug groove located in the inner shoulder land portion) extending in a tire lateral direction, that the one or more inner second land portions comprising a through lug groove (Fig. 1, Ref. Num. 9; lug groove in the inner second land portion) extending through the inner second land portion in the tire lateral direction, that the center land portion comprising a single circumferential narrow groove (Fig. 1, Ref. Num. 1a) extending in the tire circumferential direction and a center lug groove (Fig. 1, Ref. Num. 9; lug groove in the center land portion that opens from the main groove and terminates in the circumferential narrow groove) that opens at one end portion to an edge portion of the center land portion on the vehicle width direction inner side and terminates at another end portion, communicating with the circumferential narrow groove and that the shoulder lug groove, the through lug groove, and the center lug groove forming a single communication lug groove extending continuously from a tire ground contact edge toward the tire equatorial plane (Fig. 1, Ref. Num. 9). Even though Toomatsu does not teach a mounting direction indicator portion on the tire, it would have been obvious to add one since it is common and conventional to include indicators on asymmetric tires; for example, see paragraph [0027] of Matsushita. The addition of the indicator would have the added benefit of indicating the proper mounting to a user. However, Toomatsu does not teach the widths of the circumferential grooves and the lug grooves.
In an analogous art, Imakita teaches a tire for a passenger car (Para. [0044]) with a similar tread design with communication grooves extending through all the land portions (Fig. 1). Imakita also that in passenger car tires, circumferential and transverse grooves typically have widths between 3 and 20 mm (Para. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu and Matsushita with Imakita in order to have the circumferential and lug grooves have widths between 3 and 20 mm as they are both tires for passenger cars and as Toomatsu is silent to the widths of the grooves, it would have been obvious to look to the widths used in a similar tire tread. When the widths of both the circumferential and transverse grooves are made to be between 3 and 20 mm, the ranges overlap to teach that both relationships, Wg1/Wm2 and Wg2/Wm2, can have a range between 0.10 and 0.40, which is a prima facie case of obviousness. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toomatsu (JP 2003170709 A) in view of Matsushita (US 2015/0041034 A1) and Vekselman (US 5,318,085).
Regarding claim 1, Toomatsu teaches a pneumatic tire (Para. [0026]) comprising two or more circumferential main grooves (Fig. 1, Ref. Num. 8) disposed in a region on a vehicle width direction inner side (Fig. 1, Half of tire marked I) of a tire equatorial plane (Fig. 1, Ref. Num. C) and extending in a tire circumferential direction and three or more land portions (Fig. 1, the five total land areas defined by the four main grooves) defined and formed by the two or more circumferential main grooves (Fig. 1, Ref. Num. 8). The main grooves are defined in Toomatsu as main grooves in contrast to the circumferential narrow grooves, 1 and 1a, therefore, they are the grooves on which it will be required for a wear indicator to be provided as specified by JATMA. The land portions comprise a first land portion of the three or more land portions located innermost in the vehicle width direction being defined as an inner shoulder land portion (Fig. 1, Land portion on far right of tire; the half marked I), a second land portion of the three or more land portions located on the tire equatorial plane being defined as a center land portion (Fig. 1, Land portion with the center line running through it defined by main grooves (8) on both sides), one or more land portions of the three or more land portions located between the inner shoulder land portion and the center land portion being defined as an one or more inner second land portions (Fig. 1, the intermediate land potion on tire side I between the shoulder and center land portion). 
Toomatsu also teaches that the inner shoulder land portion comprising a shoulder lug groove (Fig. 1, Ref. Num. 9; lug groove located in the inner shoulder land portion) extending in a tire lateral direction, that the one or more inner second land portions comprising a through lug groove (Fig. 1, Ref. Num. 9; lug groove in the inner second land portion) extending through the inner second land portion in the tire lateral direction, that the center land portion comprising a single circumferential narrow groove (Fig. 1, Ref. Num. 1a) extending in the tire circumferential direction and a center lug groove (Fig. 1, Ref. Num. 9; lug groove in the center land portion that opens from the main groove and terminates in the circumferential narrow groove) that opens at one end portion to an edge portion of the center land portion on the vehicle width direction inner side and terminates at another end portion, communicating with the circumferential narrow groove and that the shoulder lug groove, the through lug groove, and the center lug groove forming a single communication lug groove extending continuously from a tire ground contact edge toward the tire equatorial plane (Fig. 1, Ref. Num. 9). Even though Toomatsu does not teach a mounting direction indicator portion on the tire, it would have been obvious to add one since it is common and conventional to include indicators on asymmetric tires; for example, see paragraph [0027] of Matsushita. The addition of the indicator would have the added benefit of indicating the proper mounting to a user. However, Toomatsu in view of Matsushita does not teach that positions in the tire circumferential direction of the center points M, N are located between the intersection points S, T.
In an analogous art, Vekselman teaches a tire where the lateral grooves are offset in the tire circumferential direction from lateral grooves in adjacent land areas (Fig. 2, Ref. Num. 47a; Col. 4, Lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toomatsu and Matsushita with Vekselman in order to offset the lateral grooves in adjacent land areas. This modification will reduce the noise of the tire tread on the road (Vekselman; Col. 4, Lines 49-51). When the shoulder lug groove of Toomatsu is offset to be forward in the tire circumferential direction as shown in Vekselman, the points M and N will be located between the intersection points S and T, as shown in the example below. 
Response to Arguments
Applicant’s arguments, see Page 2, Para. 4, filed 05/09/2022, with respect to the rejection of claim 1 under 35 USC 103 over Toomatsu in view of Matsushita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Toomatsu and Matsushita.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749